Citation Nr: 0812652	
Decision Date: 04/16/08    Archive Date: 05/01/08

DOCKET NO.  03-32 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an increased rating for muscle injury, 
status post shell fragment wound to the right leg with 
retained fragments, currently evaluated as 10 percent 
disabling. 

2.  Entitlement to an increased rating for status post shell 
fragment wound to the left ankle, currently evaluated as 10 
percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
January 1969.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a December 2002 rating 
decision, by the Reno, Nevada, Regional Office (RO), which 
denied the claims for increased ratings for muscle injury, 
status post shell fragment wounds to the right leg and status 
post shell fragment wound to the left ankle.  The veteran 
perfected a timely appeal to that decision.  

On April 13, 2004, the veteran appeared at the Las Vegas, 
Nevada RO and testified at a videoconference hearing before 
the undersigned Veterans Law Judge, sitting in Washington, 
DC. A transcript of the videoconference hearing is of record.  

In August 2005, the Board remanded the case to the RO for 
evidentiary development.  The case was again remanded in 
November 2006.  

In October 2007, the Board received additional evidence from 
the veteran for which he did not waive his right to have 
initially considered by the RO.  See 38 C.F.R. §§ 20.800, 
20.1304(c).  A November 2007 Board letter informed him and 
his representative of this and their options.  In his 
November 28, 2007 response, the veteran waived his right to 
have the RO initially consider this evidence.  


FINDINGS OF FACT

1.  Clinical manifestations of the veteran's service-
connected muscle injury, status post shell fragment wound to 
the right leg with retained fragments, are no more than 
moderate in severity.  

2.  Status post shell fragment wound to the left ankle is 
manifested by no more than moderate injury and impairment.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
muscle injury, status post shell fragment wound to the right 
leg with retained fragments, have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5106, 5107 (West 2002 &. Supp. 
2007); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.40, 4.41, 4.45, 
4.56, 4.73, Diagnostic Code 5311 (2007).  

2.  The criteria for a rating in excess of 10 percent for 
status post shell fragment wound to the left ankle have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.56, 
4.73, Diagnostic Code 5311 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in an SOC or Supplemental SOC 
(SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  VA bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Here, 
the claimant has not demonstrated any error in VCAA notice, 
and therefore the presumption of prejudicial error as to such 
notice does not arise in this case.  Id.  

In this case, VA satisfied its duty to notify by means of a 
letter dated in September 2002 from the RO to the veteran 
which was issued prior to the RO decision in December 2002.  
Additional letters were issued in January 2004 and December 
2006.  Those letters informed the veteran of what evidence 
was required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  The veteran was 
also asked to submit evidence and/or information in his 
possession to the RO.  

The Board finds that the content of the above-noted letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  In addition, the 
September 2003 SOC, the March 2004 SSOC, the February 2006 
SSOC, and the July 2007 SSOC each provided the veteran with 
an additional 60 days to submit additional evidence.  Thus, 
the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  

Effective VCAA notification post-dated adjudication of this 
claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
However, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  The SSOCs 
provided subsequent process and readjudication subsequent to 
the various notification letters.  In addition, to whatever 
extent the decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473, 484 (2006), requires more extensive notice in 
claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date, the 
Board finds no prejudice to the veteran in proceeding with 
the present decision, since the veteran was informed of the 
provisions of Dingess in December 2006.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

Given the ample communications regarding the evidence 
necessary to establish entitlement to increased ratings for 
muscle injury, status post shell fragment wounds to the right 
leg with retained fragments, and status post shell fragment 
wound to the left ankle, and considering that the veteran is 
represented by a highly qualified veterans service 
organization, we find that any notice deficiencies are moot.  
See Conway v. Principi, 353 F.3d 1369, 1374 (2004), hold that 
the Court of Appeals for Veterans Claims must "take due 
account of the rule of prejudicial error."  

In light of the August 2005 and November 2006 Board remands, 
the Dingess letter issued in December 2006, and the July 2007 
SSOC, the Board finds that the veteran was informed of the 
criteria for establishing increased ratings for muscle 
injury, status post shell fragment wound to the right leg and 
status post shell fragment wound to the left ankle.  
Specifically, the veteran was told that ratings were assigned 
with regard to severity from 0 percent to 100 percent, 
depending on the specific disability.  Therefore, the veteran 
has been provided with all necessary notice regarding his 
claims for increased evaluations.  Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  

It also appears that all obtainable evidence identified by 
the veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  He has been afforded VA 
examinations and attempts have been made to obtain Social 
Security Administration (SSA) records; some SSA records are 
contained on CDs in the file.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notice.


II.  Factual background.

Service medical records show the veteran sustained multiple 
fragment wounds of the right thigh and calf as well as a 
through-and-through fragment wound to the left ankle.  The 
wounds were debrided and dressed.  Approximately one week 
later it was noted that he would be kept until he could walk 
without difficulty, and approximately 6 weeks later he was 
discharged from treatment.  

By a rating action in May 1979, the RO granted service 
connection for status post multiple shrapnel fragment wounds 
to both legs and the right arm with two retained fragments, 
evaluated as 10 percent disabling.  In a March 2000 rating 
action the shell fragment wounds were separately rated, 
resulting, in relevant part, in a 10 percent rating for 
muscle injury, status post shell fragment wound to the right 
leg with retained fragments and a 10 percent rating for 
status post shell fragment wound to the left ankle.

The veteran's claim for an increased rating (VA Form 21-4138) 
was received in March 2002.  Submitted in support of his 
claim were the results of an EMG/NCV, performed in November 
1999, which revealed no electrodiagnostic evidence of 
radiculopathy and possible mild axonal motor neuropathy.  

The veteran was afforded a VA compensation examination in 
October 2002.  He complained of pain below the knees with 
numbing, aching, weakness, swelling, instability, 
fatigability, lack of endurance and daily mild to moderate 
symptom flare-ups.  On examination, knee flexion was from 0 
degrees to 130 degrees, extension was to 0 degrees.  He had 
no pain during motion.  He had about a 10 degree limitation 
of movement during flare-up and this was characterized more 
by pain.  He had no pain on motion.  No edema, effusion, 
instability, weakness or tenderness on palpation was found.  
He had no redness, heat or abnormal movement, and no 
guarding.  He had a linear gait.  He was unable to stand 
greater than 10 minutes or walk for more than 25 feet.  He 
had no calluses and no breakdown.  There was no ankylosis, 
and no inflammatory arthritis.  Range of motion in the ankle 
was revealed as dorsiflexion from 0 degrees to 20 degrees, 
and plantar flexion was from 0 to 45 degrees, bilaterally.  
He had no varus or valgus angulation.  The pertinent 
diagnosis was bilateral knee osteoarthritis with positive x-
rays; also on the right tibia-fibula, there were two metallic 
fragments post gastrocnemius.  

On the occasion of another VA examination in March 2004, the 
veteran indicated that he has noticed some swelling involving 
the right calf wounding site over the last few years; he 
stated that he had noticed no swelling involving the right 
thigh or left ankle wounding sites.  He had had no treatment 
directed towards the right thigh, right calf or left ankle 
wound sites since discharge from service.  His present 
complaints regarding the right calf involved episodes of 
swelling occurring approximately two months ago.  The 
episodes of swelling occurred no more than three to four 
times per year and lasted for as long as a few days with the 
swelling resolving spontaneously.  The swelling when present 
was not associated with any drainage, redness or tenderness.  
His right thigh wounding site had no swelling, drainage, 
redness, or tenderness.  The veteran did not report any 
swelling, redness or drainage in the left ankle wound site; 
however, he stated that he had noticed some chronic swelling 
involving his left ankle and foot ever since his discharge 
from military service.  The veteran also reported noticing 
pain and numbness in a stocking like distribution extending 
from the upper calves to the toes of both feet.  He stated 
that the pain and numbness extending from the proximal 
calves, just distal to the knees, and involving both legs, 
ankles, and feet was always present with the aching pain 
being of a "7/10" intensity and aggravated to a "9/10" 
intensity with any standing or walking.  He noted no limited 
motion of his knees, ankles or feet.  

The veteran stated that his bilateral leg condition was 
stable without "flare-up" other than the right calf.  The 
right thigh wound involved a puncture wound over the lateral 
distal thigh consisting of a puncture wound to the vastus 
lateralis with no evident muscle tissues debrided.  The right 
posterior calf wound occurred to the gastrocnemius muscle and 
there was no evident muscle tissue debrided.  The left ankle 
wound involved the anterior medial aspect of the distal tibia 
approximately a few inches above the ankle with no evident 
muscle tissue debrided.  There was no injury to any specific 
nerves or vascular structures.  There was no fracture.  
Treatment had been local debridement and dressing changes.  
The veteran's present complaints regarding his legs were of 
constant aching pain and numbness involving both legs from 
just distal to the knee joints to the toes in a 
circumferential fashion which he stated limited his ability 
to stand and walk.  The veteran indicated that he was able to 
stand and walk for no more than 15 minutes, and required a 
cane when doing any standing or walking.  The veteran also 
noted that he last worked in July 2003 as an armed security 
guard; he stated that his inability to work was due to his 
inability to stand or walk for more than 15 minutes and the 
need for a cane.  

On examination, it was noted that the veteran entered the 
examining room carrying a brand new appearing cane.  He did 
not require the cane to ambulate into the office.  He was 
able to walk on his heels and toes without evident weakness.  
He performed 50 percent of normal squatting maneuver.  At the 
left ankle, there was an anterior medial transverse ancient 
scar measuring 2.5 inches x 1.5 inch in width wherein the 
skin of the scar was thin but intact.  There was no 
ulceration.  There was swelling of the left ankle and left 
foot distal to the scar on the left leg which was 
approximately 2 inches above the medial malleolus of the 
ankle.  There was no tissue loss involving the right thigh or 
right calf scars; with respect to the left medial ankle scar, 
there was no tissue loss, and there was no ulceration.  All 
the scars were well-healed and nontender without any evidence 
of acute or chronic inflammation; there was no adhesion to 
underlying tissue.  There was no swelling involving the thigh 
or calf; there was swelling involving the left ankle and left 
foot.  

There was no bone, joint or nerve damage associated with the 
scarring involving the right thigh, right calf or left lower 
leg.  There was no evident muscle weakness involving the 
legs.  There was no muscle herniation.  There was no loss of 
muscle function.  He had normal strength with resistance of 
flexion and extension of the knees, ankles and feet.  Both 
knees had 100 percent active, normal range of motion flexing 
from 0 to 140 degrees against moderate resistance with a 
complaint of pain involving the medial joint spaces at the 
extreme of flexion.  There was tenderness over the medial 
joint spaces of both knees.  Both knees had the ligaments 
intact at varus and valgus stress with normal drawer signs 
and negative McMurray's and Lachman's signs.  Both ankles had 
a normal appearance and 100 percent normal pain-free range of 
motion dorsiflexing 20 degrees and plantar flexing 45 degrees 
without pain.  Examination of the feet revealed a normal 
appearance other than swelling and tenderness about the right 
great toe metatarsophalangeal joint, which had painful 
restricted motion.  The left foot had a normal appearance and 
100 percent normal pain free range of motion of all joints in 
the foot including the great toe metatarsophalangeal joint.  
The veteran claimed decreased sensation to pinprick and light 
touch involving both legs in a circumferential fashion from 
the proximal tibia to the toes in a circumferential fashion.  
He had normal vibratory sense in both feet.  He had normal 
pedal pulses.  

X-ray study of the left knee revealed moderately advanced 
osteoarthritis.  The right knee had advanced osteoarthritis 
involving the medial compartment and patellofemoral joint 
with mild osteoarthritis involving the lateral compartment.  
X-rays of the right tibia revealed an irregularly shaped 
metallic foreign body within the soft tissue of the posterior 
medial tibia at the junction to the proximal and middle 
thirds of the tibia without any bony defects.  X-rays of the 
left tibia were normal showing no fractures or foreign 
bodies.  X-rays of both ankles were normal.  X-rays of the 
right foot revealed advanced osteoarthritis involving the 
metatarsophalangeal joint to the great toe.  X-rays of the 
left foot were normal.  The pertinent diagnoses were right 
distal thigh puncture wound, secondary to grenade fragment in 
1967, without neurologic, tendon, bony or mechanical defect 
or any sequelae; grenade fragment wounds, right calf, with a 
retained small metallic fragment involving the posterior 
medial tibia without associated bony defect, neurologic or 
tendon defect or inflammation.  A second wound at the 
proximal and middle thirds of the posterior tibia was well 
healed without neurologic, mechanical or tendon defect, but 
with claims of occasional spontaneous swelling; advanced 
osteoarthritis, right great toe at the metatarsophalangeal 
joint due to advancing age and obesity unrelated to the 
grenade fragment wounding; and advanced tricompartmental 
osteoarthritis, right knee, unrelated to wounding episode; 
and left knee moderate osteoarthritis, unrelated to wounding 
episodes.  

The pertinent diagnoses also included status post grenade 
wound, left distal tibia with persistent 0.25 inch swelling 
at the left ankle and left foot secondary to the wounding 
episode due to blockage of lymph edema without vascular, bony 
or neurologic injury, and with complaints of bilateral leg 
pain and numbness from the proximal calves to the toes in a 
circumferential fashion secondary to obesity and advancing 
age and unrelated to grenade fragment wounding episodes.  The 
examiner stated that the veteran's left ankle and 0.25 inch 
foot swelling were most likely due to the transverse scar 
just proximal to the ankle joint which was well-healed, 
although it had healed with somewhat thin skin.  The veteran 
otherwise had no evident residuals regarding any of the 
wounds to the right thigh or right calf, although there was a 
small metallic fragment retained within the muscles of the 
posterior medial right calf.  

At his personal hearing in April 2004, the veteran testified 
that his legs had gotten worse and they bothered him more and 
more.  The veteran indicated that he had pain in his legs all 
the time from the knees all the way down; he described the 
pain as a numbing aching pain that never went away.  The 
veteran indicated that he did not have pain from the thighs 
to the ankles; however, he got pain in the left ankle where 
the wound was located.  The veteran stated that he had 
cramping in his thighs and calves, and the muscles got tired.  
The veteran related that he had difficulty standing for any 
significant period of time or walking any distance.  The 
veteran indicated that he used to work as an armed security 
guard, a position that required a lot of standing; he stated 
that he had not worked since last year because of his leg 
problems.  

Of record is the report of an EMG/NCV study of the legs, 
performed in September 2005, which revealed a mild 
sensorimotor (sensory greater than motor) peripheral 
neuropathy, with predominantly axonal features.  

Also of record are medical records from the Social Security 
Administration (SSA), dated from August 2004 to May 2007, 
which show that the veteran received ongoing evaluation and 
treatment for bilateral leg pain.  A September 2005 
orthopedic surgeon's examination resulted in an impression of 
status post ancient shrapnel wounds to both right and left 
lower legs without neurologic or mechanical residual.

The veteran was afforded another VA examination for 
evaluation of the muscles in March 2007.  The veteran 
reported no flare-ups.  However, he claimed that he was 
always in constant agitation and numbness from the upper part 
of the lower extremities, that is, below the knees, all the 
way to the ankle, right worse than the left.  It was noted 
that there were no precipitating factors because the numb and 
burning sensation was always present.  He claimed that there 
were no alleviating factors.  The veteran indicated that the 
condition of his lower extremities interfered with sleep and 
his ambulation because he was very conscious to the fact that 
the lower extremities had a burning sensation.  The examiner 
noted that the muscles that were injured by the missile was 
the gastrocnemius muscle and the soleus muscle in the right 
lower extremity; the missile also struck the peroneous brevis 
muscle and the extensor hallucis muscle.  Bony and vascular 
structures had not been affected.  There were no tumors in 
the muscles.  No tissue loss was present.  No adhesions were 
noted.  No tendon damage, no bone damage, and no joint damage 
were noted.  The examiner noted that the veteran had a 
neuropathy, but it did not appear that he ever sustained any 
nerve damage; in other words, he had neuralgia.  The muscle 
strength seemed to be good.  No muscle herniation was noted.  
There did not appear to be any loss of muscle function.  Both 
ankles had dorsiflexion from 0 to 18 degrees, and plantar 
flexion was 0 to 44 degrees; there was no evidence of any 
varus or valgus angulation of the os calcis in relationship 
to the long axis of the tibia and fibula.  There was no 
additional malfunction because of pain as far as the ankle 
was concerned.  The x-rays showed no bone destruction or any 
joint destruction.  

With respect to the ankles, he had no pain, no weakness, no 
stiffness, no swelling, no heat, no redness, no instability, 
no fatigue, and no lack of endurance.  The veteran was not 
taking any pain medication.  He reported no flare-ups.  It 
was noted that the veteran used a cane, but no crutches and 
no corrective shoes.  He has had no episodes of dislocation 
or recurrent subluxation and had no inflammatory arthritis.  
After repetitive motions, there was no pain, no discomfort, 
and no change in the range of motion.  The joint was not 
painful and there was no lack of coordination, no edema, no 
painful motion, no weakness, no tenderness, no redness, no 
heat, no abnormal movements, and no guarding.  He had normal 
gait, and no ankylosis was found.  Both lower extremities 
showed the same length.  The pertinent diagnosis was no 
significant injury to both ankles with normal range of motion 
and normal DeLuca requirements.  The examiner noted that the 
veteran's problems with peripheral neuropathy reminded him of 
diabetes mellitus type II.  

The examiner noted that range of motion in the right knee was 
0 to 112 degrees; x-rays of the knee or both knees were 
within normal limits.  There was no evidence of any ankle or 
knee disability during the examination.  The examiner opined 
that the service-connected muscle injury to the right leg and 
the status post shell fragment wound to the left ankle were 
moderate.  

Of record is a statement from a VA physician's assistant, 
dated in June 2007, indicating that the veteran was seen at 
the VA clinic June 18, 2007, and that he was permanently 
disabled due to severe pain in both lower extremities 
secondary to shrapnel wounds in both lower extremities 
causing muscle injury and peripheral nerve injuries.  


III.  Legal Analysis-Increased rating.

Initially, the Board notes that disability evaluations are 
determined by the application of a schedule of ratings, which 
is in turn based on the average impairment of earning 
capacity caused by a given disability.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2007); 38 C.F.R. § 4.1 (2007).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  When, after 
careful consideration of all the evidence of record, a 
reasonable doubt arises regarding the degree of disability, 
such doubt shall be resolved in favor of the claimant.  38 
C.F.R. § 4.3.  

When rating the veteran's service-connected disabilities, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 
Vet. App. 55 (1994).  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.  

The cardinal signs and symptoms of muscle disability are loss 
of power, weakness, lowered threshold of fatigue, fatigue- 
pain, impairment of coordination and uncertainty of movement.  
Under the criteria for rating muscle injuries, disabilities 
are characterized as either slight, moderate, moderately 
severe, or severe.  38 C.F.R. § 4.56.  A slight muscle injury 
involves a simple wound of muscle without debridement or 
infection. The service medical records should reflect a 
superficial wound with brief treatment and return to duty, 
and healing with good functional results.  There should be no 
consistent complaint of loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, or uncertainty of movement.  The scar should be 
minimal, and there should be no evidence of fascial defect, 
atrophy, or impaired tonus.  There should be no impairment of 
function or retained metallic fragments.  38 C.F.R. § 4.56(d) 
(1).

A moderate disability of the muscles anticipates a through 
and through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  There should be a 
history of hospitalization for a prolonged period of 
treatment of the wound with a record of cardinal symptoms 
consisting of loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  Objective findings should include 
some loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side.  38 C.F.R. § 4.56(d) 
(2).  

Moderately severe disability of the muscles anticipates a 
through and through or deep open penetrating wound by a small 
high velocity missile or a large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  There should be a history of 
hospitalization for a prolonged period of treatment of the 
wound with a record of cardinal symptoms consisting of loss 
of power, weakness, lowered threshold of fatigue, fatigue- 
pain, impairment of coordination and uncertainty of movement.  
Objective findings should include indications on deep 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side should 
demonstrate positive evidence of impairment.  38 C.F.R. 
§ 4.56(d) (3).  

The criteria of 38 C.F.R. § 4.56 are only guidelines for 
evaluating muscle injuries from gunshot wounds or other 
trauma, and the criteria are to be considered with all 
factors in the individual case.  Robertson v. Brown, 5 Vet. 
App. 70 (1993).  

A.  I/R muscle injury, S/P shell fragment wound to the right 
leg with retained fragments.

The veteran's muscle injury, status post shell fragment wound 
to the right leg with retained fragments, has been evaluated 
as 10 percent disabling under the provisions of 38 C.F.R. 
§ 4.73, Diagnostic Code 5311, pursuant to which the severity 
of injuries to Muscle Group XI is evaluated.  

Diagnostic Code 5311 states that Muscle Group XI includes 
those muscles responsible for propulsion, stabilization of 
the arch, flexion of the toes, and flexion of the knee.  
Muscles listed as part of this group include the posterior 
and lateral crural muscles and muscles of the calf; triceps 
surae (gastrocnemius and soleus), tibialis posterior, 
peroneus longus, peroneus brevis, flexor hallucis longus, 
flexor digitorum longus, popliteus, and plantaris.  Pursuant 
to this code, a 10 percent rating is warranted if impairment 
of this muscle groups is moderate; a 20 percent rating is 
warranted if impairment of this muscle group is moderately 
severe; and a 30 percent rating is warranted if it is severe.  

A review of the evidence, described in detail in the factual 
background, reflects that the veteran's muscle injury is 
currently negative for any signs of a moderately severe 
muscle damage of the right leg.  Normal strength is currently 
shown and no evidence of muscle herniation or loss of muscle 
function is shown on the muscle injuries examinations of 
March 2004 and March 2007; and, the VA medical evidence is 
silent for evidence of right leg muscle problems.  
Significantly, on the occasion of a VA examination in March 
2004 range of motion of the right knee and ankle was within 
normal limits and knee motion was only slightly decreased on 
examination in March 2007 while ankle motion was again full.  
The VA examiner stated that the DeLuca requirements were 
normal.  The examiner described the muscle injury to the 
right leg as moderate.  Thus the evidence does not reflect 
more than moderate muscle impairment of the right leg.  

In sum, the Board has reviewed the evidence and finds that 
the preponderance of the evidence is against a rating in 
excess of 10 percent disabling for the residuals of shell 
fragment wound to the right leg.  

B.  I/R S/P shell fragment wound to the left ankle.

The veteran's service-connected status post shrapnel wound to 
the left ankle is evaluated as 10 percent disabling under 
Diagnostic Code 5311, which reflects moderate injury to 
Muscle Group XI.  That Muscle Group encompasses the posterior 
and lateral crural muscles and the muscles of the calf, and 
their functions include propulsion and plantar flexion of the 
foot, stabilization of the arch, flexion of the toes, and 
flexion of the knee.  38 C.F.R. § 4.73, Diagnostic Code 5311.  

The veteran has claimed that he is entitled to a higher 
evaluation for status post shrapnel wound to the left ankle.  
As noted above, a 20 percent evaluation is warranted for a 
muscle disability that is moderately severe and a 30 percent 
evaluation is warranted for a muscle disability that is 
severe.  Diagnostic Code 5311.  

After having carefully reviewed the evidence of record, the 
Board finds that the evidence is against a grant for an 
evaluation in excess of 10 percent disabling for status post 
shell fragment wound to the left ankle.  

Reviewing 38 C.F.R. § 4.56(d) (2) (iii), objective findings 
of status post shell fragment wound of the left ankle are 
consistent with the findings of no more than a moderate 
disability of the muscle.  While the veteran has reported 
feeling numbness in the left lower extremity from the knee 
down to the ankle, no bone, joint or nerve damage was noted 
during examination in March 2004.  X-ray study of the left 
ankle was normal.  Similarly, on examination in March 2007, 
range of motion in the left ankle was normal; he had no pain, 
no weakness, no swelling, no heat, no redness, no 
instability, no fatigue and no lack of endurance.  There was 
no evidence of any tendon or nerve damage; the muscle 
strength in both legs was equal.  It was noted that the 
veteran walked extensively from the waiting room all the way 
to the examining room without any problems.  There has also 
been no reported loss of muscle substance or function.  The 
examiner specifically noted that there was no evidence of any 
ankle disability during the examination.  The examiner 
described the injury to the left ankle as moderate.  
Accordingly, the preponderance of the evidence is against a 
finding that the veteran's service-connected status post 
shell fragment wound to the left ankle meets the criteria for 
a higher evaluation under Diagnostic Code 5311.  

The Board has considered the statement from the VA physician 
assistant, dated in June 2007, indicating that the veteran 
was seen at the VA clinic June 18, 2007, and that he was 
permanently disabled due to severe pain in both lower 
extremities secondary to shrapnel wounds in both lower 
extremities causing muscle injury and peripheral nerve 
injuries.  However, that statement is conclusory and is not 
supported by the evidence of record.  Significantly, during 
the March 2007 VA examination, the examiner noted that the 
veteran had a neuropathy, "but it does not appear that he 
ever sustained any nerve damage; in other words, he has 
neuralgia."  And, following the examination, with a complete 
review of the claims folder, the VA examiner stated that the 
veteran's problems with peripheral neuropathy reminded him of 
diabetes mellitus type II.  Although a subsequent April 2007 
medical note reflects that the veteran does not have 
diabetes, nevertheless, after two extensive evaluations, one 
in 2004 and one in 2007, the physicians did not attribute the 
veteran's neurological problems to his service connected 
disabilities.  The 2004 examiner specifically noted that the 
veteran's complaints of bilateral leg pain and numbness, 
circumferential in nature, were unrelated to the fragment 
wound episodes.  In addition, the VA examiner opined that the 
service-connected muscle injury to the right leg and the 
status post shell fragment wound to the left ankle were 
moderate.  Consequently, the more probative evidence of 
record has not attributed any peripheral neuropathy to the 
service connected fragment wounds in the right leg and left 
ankle; and, the overall medical evidence has described the 
disabilities in the lower extremities as moderate.  

The Board also notes that the thorough 2004 and 2007 
examinations did not find significant manifestations of 
fatigability, lack of coordination, strength or endurance, 
weakness or painful motion as would warrant a higher rating.  
38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Moreover, the evidence does not show such unusual factors of 
disability or frequent hospitalization as to render the 
schedular criteria inadequate.  The veteran has not submitted 
evidence of marked interference with employment due to the 
service-connected disabilities, and, as discussed above, the 
2007 note from the physician's assistant is insufficient to 
show that the condition purporting to cause unemployability 
is related to his service-connected disabilities.  Therefore, 
the RO's failure to refer this case to the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, was not improper.  38 C.F.R. § 3.321 (2007)

For the reasons discussed above, the Board finds the 
preponderance of the evidence is against evaluations in 
excess of 10 percent for service-connected muscle injury, 
status post shell fragment wounds to the right leg, and 
status post shell fragment wound to the left ankle.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule.  See 
Gilbert, 1 Vet. App. at 55.  


ORDER

Entitlement to a rating in excess of 10 percent for muscle 
injury, status post shell fragment wound to the right leg 
with retained fragments, is denied.  

Entitlement to a rating in excess of 10 percent for status 
post shell fragment wound to the left ankle is denied.  



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


